DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4, 8, 10-13 are objected to because of the following informalities:
Claim 1 recites "as a drain" (ll.10), which should read as –as the drain–.
Claim 1 recites "PE" (ll.16) which is an unknown abbreviation. Examiner requests that this be revised to read as –PE (pancreatic effluent)–. 
Claim 1 recites "positioned for in areas" (ll.20), which should be revised to read as –positioned in areas–.
Claim 1 recites "the device villi" (ll.20-21), which should be revised to read as –the villi–.
Claim 1 recites "where it can absorbed" (ll.22), which should be revised to read as –where it is absorbed–.
Claim 2 recites "the material around within or outside" (ll.1-2), which should be revised to read as –the material around, within, or outside–. 
Claims 4, 10-12 recite "The device in the method of claim 1" (ll.1), which should read as –The method of claim 1–. 
Claim 4 recites "the hydrophobic permeable part" (ll.1), which should read as –the hydrophobic permeable shell–. 
Claim 4 recites "include , graduated" (ll.2), which should read as –include graduated–.
Claim 8 recites "the increased use" (ll.1-2), which should read as –increased use–.
Claim 8 recites "of in the hydrophobic shell" (ll.2), which should read as –of  the hydrophobic shell–.
Claim 12 recites "antibiotics" twice.
Claim 13 recites "The drain section of device in the method of claim 1" (ll.1), which should read as –The method of claim 1–. 
Claim 1 recite "the pancreatic fluid" (ll.15), which should be revised to read as --the pancreatic effluent-- (in order to maintain consistency of claim language).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: "means of internal intermolecular forces" (ll.25) in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure that performs the claimed function are London dispersion forces (LDF), dipole- dipole interactions, and hydrogen bonding, based on the three defined types of intermolecular forces. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the anastomosis area" in ll.3.
Claim 1 recites the limitation "the outer end" in ll.9.
Claim 1 recites the limitation "the wall" in ll.10.
Claim 1 recites the limitation "the other end" in ll.12.
Claim 1 recites the limitation "the alkaline level" in ll.15.
Claim 7 recites the limitation "the intestine" in ll.2.
There is insufficient antecedent basis for these limitations in the claims, above.

The term "finger like" (ll.9) in claim 1 is a relative term which renders the claim indefinite. The term "finger like" (ll.9) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best understood, the Examiner interprets the term "finger like" to mean a small protrusion.

The term “such as” (ll.2) in claims 10-12 is a relative term which renders the claim indefinite. The term “such as” (ll.2) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The remaining claims 2-6, 8-9, and 13 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangera et al. (US 20160058803 A1).
	
Regarding Claim 1, Bangera discloses an adjunct for a gastrointestinal device and a system including said adjunct, and teaches a method to reduce, redirect and inactivate pancreatic leaks after pancreatic sections ("a gastrointestinal device sized for placement in a portion of the gastrointestinal tract of the subject...appropriately sized for allowing passage of ingested food and/or chyme through the internal portion of the gastrointestinal device without becoming obstructed", ¶ 87, 83, 81) comprising:
use of a material 1400 ('adjunct', fig.14A-14B, ¶ 182) around, within, or outside ("an adjunct having a tubular substrate including a layered wall that attaches to and at least partially covers an inner or an outer surface of the gastrointestinal device", ¶ 319; see fig.14B) the anastomosis area which contains graduated micro encapsulated particles ("commensal microbe", ¶ 142) with pH sensitive biodegradable shells ("the substrate can include at least one biodegradable material configured to degrade in response to...pH", ¶ 117) containing active pharmaceutical ingredients ("The adjunct for a gastrointestinal device includes a substrate including a plurality of at least one type of commensal microbe", ¶ 142; "the at least one type of commensal microbe can include...administration of a drug...(e.g., an antibiotic...) ", ¶ 148);
a device 1460 ('gastrointestinal device', fig.14B, ¶ 182) to reduce and redirect leaks after surgery ("trauma...due to surgery (e.g., excision of tissue or resection of a portion of the gastrointestinal tract)", ¶ 91) comprising:
a hydrophobic permeable shell ("sheet...structure...formed from a semi-permeable material that allows for selective transit of materials depending upon...hydrophobicity of the materials", ¶ 322) at one end of the device acting as a drain that is placed close to a source of leaks of pancreatic effluent (NOTE: the adjunct is placed along the entire length of the gastrointestinal device, as seen in fig.1. This would also include close to a source of leaks of pancreatic effluent);
villi, small "finger like" protrusions (located on 2460 'anchoring mechanism', fig.24A, 20  220) from the outer end of the hydrophobic permeable shell ("sheet...structure", ¶ 322) acting as a drain that attaches to super absorbent particles ("the at least one type of commensal microbe may be bound to the first surface and/or second surface of the substrate through an absorbent", ¶ 172) that attach to the wall of the hydrophobic permeable shell ("sheet...structure", ¶ 322);
a series of cellulose repositories ("passable segments that are connected through degradable portions...Non-limiting examples of degradable materials include...cellulose esters", ¶ 130; as seen in figure 21B displaying a single passable segment) on the other end of the device attached to time release, pH sensitive biodegradable shells ("the substrate", ¶ 117) that contain active pharmaceutical agents including antibiotics ("The adjunct for a gastrointestinal device includes a substrate including a plurality of at least one type of commensal microbe", ¶ 142; "the at least one type of commensal microbe can include...administration of a drug...(e.g., an antibiotic)", ¶ 148) that degrades based on the alkaline level of the pancreatic fluid ("the substrate can include at least one biodegradable material configured to degrade in response to...pH", ¶ 117);
the cellulose repositories ("passable segments...connected through degradable portions", ¶ 130) containing an open area for receiving PE ("bypass of the flow of food or chyme", ¶ 81) and graduated micro-encapsulated particles ("commensal microbe", ¶ 142) containing active pharmaceutical ingredients ("drug...(e.g., an antibiotic...) ", ¶ 148) ("an adjunct attached to an inner surface of the gastrointestinal device is configured to allow the plurality of at least one type of commensal microbe...to come in contact with food or chyme flowing through the gastrointestinal device...the adjunct for the gastrointestinal device is configured to allow components secreted by the at least one type of commensal microbe to interact with an ingested product, e.g., one or more components of the food or chyme", ¶ 92);
the repositories ("passable segments", ¶ 130) separated by anchoring sutures 1750 ('anchor suture', fig.17A, ¶ 191) which attach to the outer hydrophobic shell ("the substrate", ¶ 117);
whereby when the device 1460 ('gastrointestinal device', fig.14B, ¶ 182) is positioned in areas where leakage is expected and the device villi (located on 2460 'anchoring mechanism', fig.24A, 20  220) and the hydrophobic permeable shell ("the substrate", ¶ 117) attracts leakage through the device 1460 to the end where it can be absorbed or treated by the active pharmaceutical ingredients ("drug...(e.g., an antibiotic...) ", ¶ 148) in the cellulose depositories ("passable segments", ¶ 130) as those ingredients ("drug...(e.g., an antibiotic...) ", ¶ 148) are released by the graduated micro-encapsulated particles ("commensal microbe", ¶ 142);
whereby the device 1460 is self-powered by means of internal intermolecular forces, diffusion gradients and osmosis ("the semi-permeable material allows certain molecules to pass laterally through the at least a portion of the substrate while preventing other molecules from passing laterally through the substrate", ¶ 131);
whereby the device 1460 is biodegradable ("the substrate of the adjunct for a gastrointestinal device is formed from a material that is biodegradable", ¶ 127); whereby the device is self-eliminating with bowel movements ("all...of the substrate of the adjunct for a gastrointestinal device can be formed from a material that degrades over time and is passed through the gastrointestinal tract", ¶ 130).

Regarding Claim 2, Bangera teaches that the method is used without the material around, within, or outside of the anastomosis area (NOTE: the method could be used with only 1460 and exclude 1400).

Regarding Claim 3, Bangera teaches that the method is used without the device (NOTE: the method could be used with only 1400 and exclude 1460).

Regarding Claim 4, Bangera teaches that the hydrophobic permeable part ("sheet...structure", ¶ 322) at one end of the device may also include graduated micro-encapsulated particles ("commensal microbe", ¶ 142) containing active pharmaceutical ingredients ("drug...(e.g., an antibiotic...) ", ¶ 148).

Regarding Claim 5, Bangera teaches that wall thicknesses of the pH sensitive biodegradable covering ("the substrate", ¶ 117) vary to allow different time releases points for each repositories ("different combinations and/or concentrations of commensal microbes can be incorporated at different positions along the length of the substrate to allow for temporal and spatial interaction between the commensal microbes and ingested products flowing through the device", ¶ 100, 142; "the first degradable coating and the second degradable coating degrade at different rates...the first stimulus-responsive degradable coating degrading at a different pH...than the second stimulus-responsive degradable coating", ¶ 180).

Regarding Claim 6, Bangera teaches that the inner shells ("the substrate", ¶ 117) are not pH sensitive, but instead enzyme sensitive to activate the biodegradable process ("the adjunct for a gastrointestinal device further includes at least one bioactive agent. For example, the at least one bioactive agent can include at least one digestive enzyme…for breaking down ingested products. Non-limiting examples of digestive enzymes", ¶ 215).

Regarding Claim 7, Bangera teaches that the mini-repositories ("passable segments", ¶ 130) and inner pH sensitive shells ("the substrate", ¶ 117) are not attached inner lining of the intestine (NOTE: the passable segments form the substrate which can dwell within the gastroinstestinal device 1460, which would mean that the substrate is not directly attached to the inner lining of the intestine, see fig.13B in which the substrate 1350 is directly attached to the device 1360 and not the intestine lining 1365).

Regarding Claim 8, Bangera teaches that redirection is increased with the increased use or different properties of in the hydrophobic shell ("the substrate", ¶ 117) of cellulose derivatives ("passable segments that are connected through degradable portions...Non-limiting examples of degradable materials include...cellulose esters", ¶ 130; as seen in figure 21B displaying a single passable segment).

Regarding Claim 9, Bangera teaches that redirection is varied with varying properties of the hydrophobic shell ("the substrate", ¶ 117) of cellulose derivatives ("passable segments that are connected through degradable portions...Non-limiting examples of degradable materials include...cellulose esters", ¶ 130; as seen in figure 21B displaying a single passable segment).

Regarding Claim 10, Bangera teaches that inactivating the PE ("food or chyme", ¶ 81; "neutralize the low pH of the chyme coming from the stomach", ¶ 213) can be increased with particles in the repositories ("passable segments", ¶ 130) such as protease inhibitors, water saline solutions ("Fecal microbes are obtained from approximately 50 grams of feces using a combination of dilution in saline", ¶ 391) and other materials that can inactivate or dilute leaks.

Regarding Claim 11, Bangera teaches that inactivating the PE ("food or chyme", ¶ 81; "neutralize the low pH of the chyme coming from the stomach", ¶ 213) can be varied with varying particles in the repositories ("passable segments", ¶ 130) such as protease inhibitors, water saline solutions ("Fecal microbes are obtained from approximately 50 grams of feces using a combination of dilution in saline", ¶ 391) and other materials that can inactivate or dilute leaks.

Regarding Claim 12, Bangera teaches that wound healing can be varied due to varying particles in the repositories ("passable segments", ¶ 130) such as antibiotics ("drug...(e.g., an antibiotic...) ", ¶ 148) that can vary wound healing.

Regarding Claim 13, Bangera teaches that the hydrophobic permeable shell ("the substrate", ¶ 117) and the villi (located on 2460 'anchoring mechanism', fig.24A, 20  220) for use in other applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Cully et al. (US 20200229953 A1), a bioabsorbable filament medical device. 
	Bluecher et al. (US 20180193175 A1), stents, particularly self-expanding stents, useful for the GI tract.
	Kang et al. (US 20190038809 A1), an artificial tissue progenitor and a method for preparing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781